This is an appeal from a conviction for the unlawful possession of intoxicating liquor.
The evidence of the possession of the liquor was obtained by the sheriff's search of an automobile which the appellant was then driving. The search was made under a warrant therefor which described the place to be searched as the "Chevrolet coach car occupied by Robert McGaha," in the first district of Prentiss county, Miss. The automobile searched was not a coach, which has two doors, but was a four-door sedan. The question for decision is whether the warrant authorized the search made.
The appellee's contention is that the warrant limits the search to a Chevrolet coach, i.e., a Chevrolet automobile with only two doors. Had the warrant omitted the word "coach," it would have been here sufficient. The use of the word "coach," is here significant only in that it describes the automobile searched as having only two doors. Whether the automobile searched had two or four doors is of no more consequence here than was the erroneous numbering of the dwelling (otherwise sufficiently described) in Holston v. State, 161 Miss. 654, 137 So. 501. Affirmed. *Page 590